  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 1 of 17 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNILOC 2017 LLC                                   §
                                                  §
         Plaintiff,                               §       CIVIL ACTION NO. 2:19-cv-00221
                                                  §
 v.                                               §
                                                  §       PATENT CASE
SQUARE ENIX HOLDINGS CO.,                         §
LTD and SQUARE ENIX CO.,                          §
LTD.,                                             §       JURY TRIAL DEMANDED
                                                  §
         Defendants.                              §

                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         1.      Plaintiff Uniloc 2017 LLC (“Uniloc”), as and for their complaint against

defendants, Square Enix Holdings Co., Ltd and Square Enix Co., Ltd. (“Square Enix”), allege as

follows:

                                         THE PARTIES
         2.      Uniloc is a Delaware limited liability company having places of business at 620

Newport Center Drive, Newport Beach, California 92660 and 102 N. College Avenue, Suite 303,

Tyler, Texas 75702.

         3.      Uniloc holds all substantial rights, title and interest in and to the asserted patent.

         4.      Upon information and belief, Square Enix Holdings Co., Ltd is a Japanese company

having a place of business at Shinjuku Eastside Square 6-27-30 Shinjuku, Shinjuku-ku, Tokyo 160-

8430, Japan.

         5.      Upon information and belief, Square Enix Co., Ltd is a Japanese company having

a place of business at Shinjuku Eastside Square 6-27-30 Shinjuku, Shinjuku-ku, Tokyo 160-8430,

Japan.


                                                      1
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 2 of 17 PageID #: 2



         6.     Upon information and belief, Square Enix’s principal business is the development

and sale of entertainment products and services, including such franchises as Final Fantasy,

Kingdom Hearts, and Dragon Quest.

                                    JURISDICTION AND VENUE

         7.     Uniloc brings this action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331, 1338(a) and 1367.

         8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c) and

1400(b). Square Enix is an alien entity and therefore subject to suit in any district. This Court has

personal jurisdiction over Square Enix, in part, because Square Enix provides infringing online

services to subscribers who reside in this district. Upon information and belief, Square Enix has

committed acts of infringement in this judicial district, and/or has purposely transacted business

involving the accused products in this judicial district, including sales to one or more customers in

Texas.

         9.     Square Enix is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and judicial district,

including: (A) at least part of its past infringing activities, (B) regularly doing or soliciting business

in Texas and/or (C) engaging in persistent conduct and/or deriving substantial revenue from goods

and services provided to customers in Texas.

                                       COUNT I
                          (INFRINGEMENT OF U.S. PATENT NO. 6,324,578))

         10.    Uniloc incorporates by reference the preceding paragraphs.

         11.    U.S. Patent No. 6,324,578 (“the ‘578 Patent”), entitled METHODS, SYSTEMS


                                                    2
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 3 of 17 PageID #: 3



AND COMPUTER PROGRAM PRODUCTS FOR MANAGEMENT OF CONFIGURABLE

APPLICATION PROGRAMS ON A NETWORK that issued on November 27, 2001. A true and

correct copy of the ‘578 Patent is attached as Exhibit A hereto.

       12.     Pursuant to 35 U.S.C. § 282, the ’578 Patent is presumed valid. The ’578 Patent

describes inventive features that are not well-understood, routine, and conventional.

       13.     Square Enix filed IPR2017-01839 challenging the validity of claims of the ‘578

Patent. The Patent Trial and Appeals Board denied that challenge because Square Enix did not

demonstrate a reasonable likelihood it would prevail in establishing the unpatentability of the

challenged claims of the ’293 patent.

       14.     The ‘578 Patent has been referenced by over one-hundred forty other patent

applications/patents including patents applications/patents by IBM, Microsoft, Lucent, Netscape,

General Electric, Hewlett Packard, Cisco, SAP, and Siemens.

       15.     Square Enix provides a platform called “Final Fantasy XIV,” which includes client

software and server software that services such client software. Square Enix system operates as a

software licensing and delivery system.

       16.     The following is a login screen for Square Enix’s platform, which provides a

plurality of different applications and content for a user depending, for example, upon content

licensed and/or purchased:




                                                 3
Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 4 of 17 PageID #: 4




   17.   The following shows an update of content licensed to a particular user.




   Source: http://forum.square-enix.com/ffxiv/threads/81275-30413-10009-10019-FFXIV-
   launcher-download-error


   18.   Within the main interfaces of the system, a user is allowed to select one or more

                                          4
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 5 of 17 PageID #: 5



instances from an application server. The instances correspond to different programs available to

a user. The instances displayed to a user depend on licenses, which can include experience level

or length of game play. The following Square Enix document discusses such a sampling of such

“instance,” which is described as “one of many copies.”




Source:
http://na.finalfantasyxiv.com/lodestone/news/detail/cf64e3f901831f2f280c5c3add385fd36bda215
3
        19.      The following is another example of an instance a user is allowed to select

corresponding to an application referred to as “Wolves Den.”




                                               5
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 6 of 17 PageID #: 6




Source: http://na.finalfantasyxiv.com/lodestone/playguide/contentsguide/wolvesden/

       20.    The following are additional examples of applications a user can select.




Source: http://na.finalfantasyxiv.com/lodestone/playguide/contentsguide/wolvesden/




                                               6
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 7 of 17 PageID #: 7




Source: http://na.finalfantasyxiv.com/lodestone/playguide/contentsguide/frontline/
      21.      The following are additional examples of applications a user can select once

prescribed criteria have been satisfied.




 Source: http://na.finalfantasyxiv.com/lodestone/playguide/pvpguide/system


                                             7
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 8 of 17 PageID #: 8



       22.     The following is an example of an additional application that can be accessed

through Defendants’ system called the “Ceremony of Eternal Bonding.” Upon purchase of a license

to this application, a user may invite others to also use the application for a time-limiting duration.




Source: http://www.finalfantasyxiv.com/eternalbond/us/index.html?lng=en&rgn=na


       23.     The following is an example of an interface for management of content and licenses

corresponding to the system.




Source: product testing at https://secure.square-enix.com/account/app/svc/mogstation



       24.     The following is another example of an interface for management of content and

licenses corresponding to the system.


                                                  8
  Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 9 of 17 PageID #: 9




Source: product testing at https://secure.square-enix.com/account/app/svc/acctop

       25.     The following illustrates a different upgraded version of an application. An existing

user (on the right) can purchase jus the upgrade whereas a new “player” purchases a new version

of the application.




                                                9
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 10 of 17 PageID #: 10




Source: http://na.finalfantasyxiv.com/product/

       26.    The following illustrates that three separate applications can be accessed: “Realm

Reborn,” “Heavenward,” and “Stormblood.”




Source: http://na.finalfantasyxiv.com/product/




                                                 10
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 11 of 17 PageID #: 11



       27.     Square Enix has directly infringed, and continues to directly infringe one or more

claims of the ‘578 Patent, including at least claim 1, in this judicial district and elsewhere in Texas,

literally and/or under the doctrine of equivalents, by or through making, using, importing, offering

for sale and/or selling its software licensing and delivery system during the pendency of the ‘578

Patent which software and associated backend server architecture inter alia allows for installing

application programs having a plurality of configurable preferences and authorized users on a

network, distributing an application launcher program to a user, the user obtaining a set of

configurable preferences, obtaining an administrator set of configurable preferences and executing

the application program using the user and administrator sets of configurable preferences

responsive to a request from a user.

       28.     In addition, should Square Enix’s software licensing and delivery system be found

to not literally infringe one or more claims of the ‘578 Patent, Square Enix’s products would

nevertheless infringe one or more claims of the ‘578 Patent under the doctrine of equivalents. More

specifically, the accused software/system performs substantially the same function (making

computer games available for digital download/management), in substantially the same way (via a

client/server environment), to yield substantially the same result (distributing application programs

to a target on-demand server on a network). Square Enix would thus be liable for direct

infringement under the doctrine of equivalents.

       29.     Square Enix has indirectly infringed and continues to indirectly infringe one or

more claims of the ‘578 Patent, including at least Claim 1, in this judicial district and elsewhere in

Texas, by actively inducing the using, offering for sale, or selling of the Square Enix software

licensing and delivery system. Square Enix’s customers and/or agents who operate on behalf of

Square Enix and who use the Square Enix software licensing and delivery system in accordance


                                                  11
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 12 of 17 PageID #: 12



with Square Enix’s instructions directly infringe the foregoing claims of the ‘578 Patent, in

violation of 35 U.S.C. § 271. Square Enix intentionally instructs its customers and/or agents to

infringe through training videos, demonstrations, brochures, and installation and user guides for

the software and system.

          30.   Square Enix is thereby liable for infringement of the ‘578 Patent under 35 U.S.C. §

271(b).

          31.   Square Enix has indirectly infringed and continues to indirectly infringe one or

more claims of the ‘578 Patent, including at least Claim 1, in this judicial district and elsewhere in

Texas, by, among other things, contributing to the direct infringement by others including

customers and/or agents using the Square Enix software licensing and delivery system, by making,

offering to sell, and selling a component of a patented machine, manufacture, or combination, or

an apparatus for use in practicing a patented process, constituting a material part of the invention,

knowing the same to be especially made or especially adapted for use in infringing the ‘578 Patent

and not a staple article or commodity of commerce suitable for substantial non-infringing use.

          32.   For example, the Square Enix software is a component of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patented process. Furthermore,

the Square Enix software licensing and delivery system is a material part of the claimed inventions

and is not a staple article or commodity of commerce suitable for substantial non-infringing use.

Square Enix is, therefore, liable for infringement under 35 U.S.C. § 271(c).

          33.   Square Enix will have been on notice of the ‘578 Patent since, at the latest, the

service of the complaint upon its related company in Uniloc USA, Inc. et al v. Square Enix, Inc.,

Case No. 2:16-cv-872 in the Eastern District of Texas. By the time of trial, Square Enix will have

known and intended (since receiving such notice) that its continued actions would actively induce,

                                                 12
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 13 of 17 PageID #: 13



and contribute to, the infringement of one or more claims of the ‘578 Patent.

       34.     Square Enix may have infringed the ‘578 Patent through other software utilizing

the same or reasonably similar functionality, including other versions of its software licensing and

delivery system. Uniloc reserves the right to discover and pursue all such additional infringing

software.

                                     COUNT II
                         (INFRINGEMENT OF U.S. PATENT NO. 7,069,293)

       35.     Uniloc incorporates the paragraphs above by reference.

       36.     U.S. Patent No. 7,069,293 (“the ‘293 Patent”), entitled METHODS, SYSTEMS

AND COMPUTER PROGRAM PRODUCTS FOR DISTRIBUTION OF APPLICATION

PROGRAMS TO A TARGET STATION ON A NETWORK that issued on June 27, 2006. A true

and correct copy of the ‘293 Patent is attached as Exhibit B hereto.

       37.     Pursuant to 35 U.S.C. § 282, the ’293 Patent is presumed valid. The ’293 Patent

describes inventive features that are not well-understood, routine, and conventional.

       38.     Square Enix filed IPR2017-01827 challenging the validity of claims of the ‘293

Patent. The Patent Trial and Appeals Board denied that challenge because Square Enix did not

demonstrate a reasonable likelihood it would prevail in establishing the unpatentability of the

challenged claims of the ’293patent.

       39.     Square Enix has a contract with Unified Patents. Unified Patents filed IPR2017-

00184 challenging the validity of claims of the ‘293 Patent. The Patent Trial and Appeals Board

denied that challenge because Unified Patents did not demonstrate a reasonable likelihood it would

prevail in establishing the unpatentability of the challenged claims of the ’293 patent.

       40.     The ‘293 Patent has been referenced by over eighty other patent applications/patents


                                                 13
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 14 of 17 PageID #: 14



including patents applications/patents by Cisco, AT&T, Microsoft, AOL, SAP, and Samsung.

       41.     Square Enix has directly infringed, and continues to directly infringe one or more

claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

literally and/or under the doctrine of equivalents, by or through making, using, importing, offering

for sale and/or selling its software licensing and delivery system during the pendency of the ‘293

Patent which software and associated backend server architecture inter alia allow for providing an

application program for distribution to a network server, specifying source and target directories

for the program to be distributed, preparing a file packet associated with the program including a

segment configured to initiate registration and distributing the file packet to the target on-demand

server to make the program available for use by a client user.

       42.     In addition, should Square Enix’s software licensing and delivery system be found

to not literally infringe one or more claims of the ‘293 Patent, Square Enix would nevertheless

infringe one or more claims of the ‘293 Patent under the doctrine of equivalents. More specifically,

the accused software licensing and delivery system performs substantially the same function

(distributing application programs to a target on-demand server on a network), in substantially the

same way (via a client/server environment to target on-demand users), to yield substantially the

same result (making application programs available for use by target on-demand users). Square

Enix would thus be liable for direct infringement under the doctrine of equivalents.

       43.     Square Enix has indirectly infringed and continues to indirectly infringe one or

more claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in

Texas, by actively inducing the using, offering for sale, or selling of the Square Enix software

licensing and delivery system. Square Enix’s customers and/or agents who operate on behalf of

Square Enix who use the Square Enix software licensing and delivery system in accordance with


                                                  14
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 15 of 17 PageID #: 15



Square Enix’s instructions directly infringe the foregoing claims of the ‘293 Patent, in violation of

35 U.S.C. § 271. Square Enix intentionally instructs its customers and/or agents to infringe through

training videos, demonstrations, brochures, and installation and user guides for the software and

system.

          44.   Square Enix is thereby liable for infringement of the ‘293 Patent under 35 U.S.C. §

271(b).

          45.   Square Enix has indirectly infringed and continues to indirectly infringe one or

more claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in

Texas, by, among other things, contributing to the direct infringement by others including

customers and/or agents using the Square Enix software licensing and delivery system, by making,

offering to sell, and selling a component of a patented machine, manufacture, or combination, or

an apparatus for use in practicing a patented process, constituting a material part of the invention,

knowing the same to be especially made or especially adapted for use in infringing the ‘293 Patent

and not a staple article or commodity of commerce suitable for substantial non-infringing use.

          46.   For example, the Square Enix software is a component of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patented process. Furthermore,

the Square Enix software licensing and delivery system is a material part of the claimed inventions

and is not a staple article or commodity of commerce suitable for substantial non-infringing use.

Square Enix is, therefore, liable for infringement under 35 U.S.C. § 271(c).

          47.   Square Enix will have been on notice of the ‘293 Patent since, at the latest, the

service of the complaint upon its related company in Uniloc USA, Inc. et al v. Square Enix, Inc.,

Case No. 2:16-cv-872 in the Eastern District of Texas. By the time of trial, Square Enix will have

known and intended (since receiving such notice) that its continued actions would actively induce,

                                                 15
 Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 16 of 17 PageID #: 16



and contribute to, the infringement of one or more claims of the ‘293 Patent.

       48.       Square Enix may have infringed the ‘293 Patent through other software utilizing

the same or reasonably similar functionality, including other versions of its software licensing and

delivery system. Uniloc reserves the right to discover and pursue all such additional infringing

software.


                                      PRAYER FOR RELIEF

       Uniloc requests that the Court enter judgment against Square Enix as follows:

       (A)       that Square Enix has infringed the ‘578 Patent and the ‘293 Patent;

       (B)       awarding Uniloc its damages suffered as a result of Square Enix’ infringement of

the ‘578 Patent and the ‘293 Patent pursuant to 35 U.S.C. § 284;

       (C)       enjoining Square Enix, its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries and parents, and all others acting in concert or privity

with it from infringing the ‘578 Patent and the ‘293 Patent pursuant to 35 U.S.C. § 283;

       (D)       awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

       (E)       granting Uniloc such other and further relief as the Court may deem just and

       proper.


                                   DEMAND FOR JURY TRIAL

        Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P.
38.




                                                  16
Case 2:19-cv-00221-JRG Document 1 Filed 06/12/19 Page 17 of 17 PageID #: 17



Dated: June 12, 2019               Respectfully submitted,

                                  /s/ James L. Etheridge

                                  James L. Etheridge
                                  Texas State Bar No. 24059147
                                  Ryan S. Loveless
                                  Texas State Bar No. 24036997
                                  Brett A. Mangrum
                                  Texas State Bar No. 24065671
                                  Travis L. Richins
                                  Texas State Bar No. 24061296
                                  Jeff Huang

                                  ETHERIDGE LAW GROUP, PLLC
                                  2600 E. Southlake Blvd., Suite 120 / 324
                                  Southlake, Texas 76092
                                  Telephone: (817) 470-7249
                                  Facsimile: (817) 887-5950
                                  Jim@EtheridgeLaw.com
                                  Ryan@EtheridgeLaw.com
                                  Brett@EtheridgeLaw.com
                                  Travis@EtheridgeLaw.com
                                  Jeff@EtheridgeLaw.com

                                  Counsel for Plaintiff Uniloc 2017 LLC




                                    17
